      Case 1:20-cv-04891-PAC-RWL Document 83
                                          82 Filed 01/22/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HUDSON FURNITURE, INC., and                                                             1/22/2021
BARLAS BAYLAR,

                                       Plaintiffs,

        v.                                                     Case No. 1:20-cv-04891-PAC-RWL

ALAN MIZRAHI d/b/a ALAN MIZRAHI LIGHTING,
and LIGHTING DESIGN WHOLESALERS INC.,

                                       Defendants.


                         ___________
                         [PROPOSED] PROTECTIVE ORDER

                The parties, by their counsel, hereby stipulate and agree that in connection with

this litigation, if there is an occasion to disclose information deemed by any party to constitute

confidential or proprietary information, the following procedures shall be employed and the

following restrictions shall govern:


                1.     For purposes of this Order, confidential information shall mean

information within the knowledge or possession of any party that the party asserting the

confidentiality thereof reasonably believes to be protectable as confidential information or as

trade secret.


                2.     Any testimony, information, documents or things, including without

limitation, interrogatories, answers to interrogatories, depositions and answers to admissions,

which any party believes, in good faith, is confidential or proprietary (hereinafter “Protectable

Information”) and should be accorded confidential treatment in order to protect the interests of

the party, shall be marked or otherwise designated as “CONFIDENTIAL.” Provided, however
      Case 1:20-cv-04891-PAC-RWL Document 83
                                          82 Filed 01/22/21 Page 2 of 9




that the parties shall not mark as “CONFIDENTIAL” any document whose confidentiality is not

reasonably necessary for bona fide business or privacy reasons. All Protectable Information to

be filed with the Court which contains, reproduces, incorporates or paraphrases anything marked

or designated “CONFIDENTIAL” shall be filed in sealed envelopes or other appropriately sealed

containers on which shall be endorsed the caption of this proceeding, indication of the nature of

the contents of such envelope or container, the words “CONFIDENTIAL” and a statement to the

effect that “This envelope contains confidential and proprietary information and is neither to be

opened nor the contents thereof displayed or revealed to anyone except pursuant to an order of

the Court or by consent of the parties.”


               3.      If the producing party designates discovery material as

“CONFIDENTIAL” after copies thereof have been delivered to the receiving party, the delivered

copies thereafter shall be treated in accordance with such designation.


               4.      Information disclosed at a deposition may be designated as

“CONFIDENTIAL” by indicating on the record at the deposition that the testimony is

confidential subject to the provision of this order and, within ten (10) days of receipt of the

transcript, the designating party shall indentify the specific pages and lines of the transcript, or

the specific exhibits, which are confidential. A party may also designate information disclosed at

such a deposition as confidential by notifying all parties in writing within ten (10) days of receipt

of the transcript of the specific pages and lines of the transcript, or the specific exhibits which are

confidential. Each party shall attach a copy of such written statement to the face of the transcript

and each copy thereof in his possession, custody or control. The entire content of any deposition

transcript shall be treated as “CONFIDENTIAL” for a period of 10 days after a full and complete

transcript of said deposition is available.
       Case 1:20-cv-04891-PAC-RWL Document 83
                                           82 Filed 01/22/21 Page 3 of 9




               5.      Documents, depositions or information designated as “CONFIDENTIAL”

shall be disclosed only to:


                       (a)     outside counsel for the parties, the paralegals and support staff of

counsel who are employed in the preparation and trial of this action;


                       (b)     Barlas Baylar, Plaintiff and principal of Plaintiff Hudson Furniture,

Inc.


                       (c)     Alan Mizrahi, Defendant and principal of Defendant Lighting

Design Wholesalers Inc.


                       (d)     Those employees of the parties, provided that, in good faith, their

assistance is required in connection with the litigation.


                       (e)     Consultants or experts retained for the purposes of this litigation or

necessary for the work being performed by such consultant or expert and so long as the expert or

consultant is not an employee of Plaintiff or Defendant;


                       (f)     If reasonably necessary for the prosecution or defense of this

litigation, upon agreement of the parties, such agreement not to be unreasonably withheld, any

person from whom testimony is taken or is to be taken in these actions, except that such person

may only be shown that confidential information during and in preparation for his/her testimony

and may not retain the confidential information; and


                       (g)     The Court or the jury at trial or as exhibits to motions.
      Case 1:20-cv-04891-PAC-RWL Document 83
                                          82 Filed 01/22/21 Page 4 of 9




               6.      The confidential information may be revealed to and discussed with the

persons identified in paragraphs 5(d), (e) and (f) only on the condition that, prior to any such

display or discussion, each such person shall be asked to sign an agreement to be bound by this

Order in the form attached hereto as Exhibit A. In the event such person refuses to sign an

agreement in the form attached hereto as Exhibit A, the party desiring to disclose the confidential

information may seek appropriate relief from the Court.


               7.      For the purposes of paragraph 5(g), the confidential information shall not

be filed with the Court absent: (i) consent from the party designating the materials as

confidential; or (ii) compliance with the Court’s Rules for Redactions and Filing Under Seal,

which are incorporated herein by reference.


               8.      If a party producing CONFIDENTIAL discovery responses considers that

its nature is such that it shall be available only to opposing counsel of record and independent

experts and not to the opposing party itself pursuant to paragraph 5(b), (c) and (d) such

information shall in addition to the markings described above, be marked “ATTORNEY'S EYES

ONLY.” “ATTORNEY’S EYES ONLY” documents shall include: (i) trade secrets or other

confidential research, development or commercially sensitive information; (ii) confidential

research and development documents such as test data, source code, prototypes, engineering

drawings or marketing studies; (iii) internal financial documents demonstrating costs, profits

and expenses; (iv) non-public documents showing current customers who have purchased

goods or services or expressed an intent to purchase goods or services; (v) non-public

documents showing vendors from whom goods or services were purchased; (vi) non-public

financial statements; (vii) nonpublic tax returns; (viii) marketing strategy documents; and

(ix) any other category of documents that may be stipulated to by all parties in writing. Absent
      Case 1:20-cv-04891-PAC-RWL Document 83
                                          82 Filed 01/22/21 Page 5 of 9




written approval from the producting party, counsel and any other person receiving such

material shall not transfer the same to the client or the client's officers and employees nor

redisclose the same or the substance thereof to the client or its officers and employees, nor use

such information for any purpose other than strictly for this action, nor for any business

purpose, but may otherwise handle the same in accordance with the other provisions of this

Order.


               9.      If at any time a party objects to a designation of Protectable Information as

“CONFIDENTIAL” and/or “ATTORNEY'S EYES ONLY,” the objecting party shall notify the

designating party in writing. The notice shall identify the material or information in question and

set forth in reasonable details why the discovery material is not entitled to “CONFIDENTIAL”

and/or “ATTORNEY'S EYES ONLY” treatment; provided, however, that it remains at all times

the burden of the designating party to demonstrate that the information is entitled to confidential

or attorney’s eyes only treatment. If the matter cannot be resolved after good faith negotiations,

the objecting party may apply to the Court for a ruling as to the confidential nature of the

discovery material. The discovery material or information shall be treated as

“CONFIDENTIAL” and/or “ATTORNEY'S EYES ONLY” until the Court rules on the

application.


               10.     All material and information produced by the parties during the course of

this litigation which is designated “CONFIDENTIAL” by the producing party shall be used only

by authorized persons as defined in this document and only for the purpose of prosecuting or

defending in this proceeding and not for any business or other purpose whatsoever.
      Case 1:20-cv-04891-PAC-RWL Document 83
                                          82 Filed 01/22/21 Page 6 of 9




               11.    Nothing herein shall preclude a party from using or disclosing any

confidential documents produced by that party for any purpose.


               12.    The provisions of this Protective Order insofar as they restrict the

communication and use of discovery material and information designated as “CONFIDENTIAL”

shall continue to be binding after the conclusion of this action, unless otherwise permitted by

written agreement of the producing party or further order of the Court.


               13.    The parties have agreed to the entry of this order to facilitate and expedite

discovery; nothing contained herein shall prevent any party from seeking modification of this

order or from objecting to discovery which it believes to be otherwise improper.


               14.    Nothing contained herein, constitutes or should be construed as a waiver

by any party of the attorney-client privilege or work-product doctrine.


               15.    Upon final termination of this action, each party shall be under an

obligation to either destroy and confirm such destruction in writing or assemble and return to the

other all Protectable Information designated “CONFIDENTIAL,” including all copies of such

documentary material which may have been made and to provide the other party with a copy of

all Exhibit A confidentiality affirmation pages; provided, however, that counsel of record may

keep an itemized list of such documents and things for reference in the event of disputes over the

use or dissemination thereof. Receipt of returned information designated as “CONFIDENTIAL”

and approval of any itemized list shall be acknowledged in writing.
                                             82 Filed 01/22/21 Page 7 of 9
         Case 1:20-cv-04891-PAC-RWL Document 83




               The parties hereto hereby consented and agreed to the entry of the foregoing

order.


               IT IS SO ORDERED on this _____           January
                                         22 day of ________________, 2021.


                                            1/22/2021
                                            __________________________________________
                                                  Robert W. Lehrburger
                                                  United States Magistrate Judge
      Case 1:20-cv-04891-PAC-RWL Document 83
                                          82 Filed 01/22/21 Page 8 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HUDSON FURNITURE, INC., and
BARLAS BAYLAR,

                                      Plaintiffs,

       v.                                                    Case No. 1:20-cv-04891-PAC-RWL

ALAN MIZRAHI d/b/a ALAN MIZRAHI LIGHTING,
and LIGHTING DESIGN WHOLESALERS INC.,

                                      Defendants.



                     EXHIBIT A - CONFIDENTIALITY AGREEMENT


                The undersigned, having been requested to assist in connection with Civil Action

No. 1:20-cv-04891-PAC-RWL, pending in the United States District Court for the Southern

District of New York, hereby agrees as follows:


                1.     I have read the Protective Order entered by the Court and agree to abide

by its terms.


                2.     I agree that any discovery material or information designated as

“CONFIDENTIAL” which I see, hear, or learn about in connection with this lawsuit, including

documents and deposition transcripts may be used solely for the purpose of this lawsuit and not

for any other purpose. I agree not to disclose to any person any such discovery material or

information designated as “CONFIDENTIAL” except as specifically authorized by the

Protective Order.
         Case 1:20-cv-04891-PAC-RWL Document 83
                                             82 Filed 01/22/21 Page 9 of 9




                      3.             When this litigation is terminated, I agree to return to the party and

lawyers whom I am assisting any discovery material and information designated as

“CONFIDENTIAL” and to retain no copies of such materials.


Dated this ___ day of _____, 2021.

                                                            __________________________________________
                                                                  Signature


                                                            __________________________________________
                                                                  Name


                                                            __________________________________________
                                                                  Company


                                                            __________________________________________
                                                                  Address




082181.00110 Litigation 15625335v3
